SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

562
KA 14-00525
PRESENT: SMITH, J.P., CARNI, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LEROY SAVAGE SMITH, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered May 20, 2013. The judgment convicted defendant,
upon a jury verdict, of assault in the first degree and criminal
possession of a weapon in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of assault in the first degree (Penal Law
§ 120.10 [1]) and criminal possession of a weapon in the fourth degree
(§ 265.01 [2]). Contrary to defendant’s contention, we conclude that
County Court did not abuse its discretion in denying his request for
substitution of counsel inasmuch as “defendant failed to proffer
specific allegations of a ‘seemingly serious request’ that would
require the court to engage in a minimal inquiry” (People v Porto, 16
NY3d 93, 100; see People v Wilson, 112 AD3d 1317, 1318, lv denied 23
NY3d 1069; People v Woods, 110 AD3d 748, 748, lv denied 23 NY3d 969).
The sentence is not unduly harsh or severe.




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court